*799—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1996, which, inter alia, ruled that claimant was entitled to receive unemployment insurance benefits.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was entitled to receive unemployment insurance benefits. Although we agree with the Board’s conclusion that claimant exercised poor judgment in giving his employer short notice regarding his medical leave of absence, thereby justifying his termination, poor judgment does not automatically constitute disqualifying misconduct (see, Matter of Watson [Paul, Weiss, Rifkind, Wharton & Garrison—Hudacs], 189 AD2d 1088). We find that the Board’s conclusion that claimant did not engage in disqualifying misconduct is supported by substantial evidence inasmuch as the employer had no guidelines or policy regarding advance notice for a leave of absence (see generally, Matter of Bortz [10 Elliot Sq. Ct. Corp.—Hudacs], 211 AD2d 928; Matter of Gonzalez [Phoenix Serv. Technologies—Hudacs], 183 AD2d 1026, 1027). Under these circumstances, the Board’s decision entitling claimant to receive unemployment insurance benefits is upheld.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.